Statement by the President
You all deserved your holiday. You all look well-rested and I hope that you are now looking forward very much to getting back to our work on European matters.
I am afraid that I have to start with some sad news.
Since we last met here, we have learned with deep sadness of the deaths of two great Europeans, Gaston Thorn and Raymond Barre, both eminent men who dedicated themselves to the service of their countries as outstanding Prime Ministers and Members of the European Commission. Gaston Thorn was a Member of the European Parliament for ten years, from 1959 to 1969. From 1969 to 1974, he was Luxembourg's Minister for Foreign Affairs and then became that country's Prime Minister in 1974, holding office until 1979. He served as President of the European Commission from 1981 until 1985. Under his guidance, the European Community negotiated the terms for the accession of Spain and Portugal, initiated the common fisheries policy and reached a solution to the contentious issues surrounding the Community's budgetary resources and its future financing.
Raymond Barre was the Vice-President of the European Commission from 1967 to 1973 and Prime Minister of France from 1976 to 1981. As Commissioner for Economic and Financial Affairs, he presented the initial proposals for the creation of a European economic and monetary union within the framework of the Barre Plan in 1969 and 1970.
Both men worked tirelessly on European integration until the end of their lives, making extremely important and practical contributions in support of this process under what, at that time, were often very difficult conditions.
Last weekend, Altiero Spinelli would have celebrated his 100th birthday. As one of the architects of the present European institutions, Altiero Spinelli was a Member of this Parliament for ten years. I had the great honour of working with him for seven of those ten years until his death in 1986. During his ten years as a Member of the European Parliament, and especially as the Chairman of the Committee on Institutional Affairs, he played a key role in pushing forward an ambitious agenda for institutional reform. His draft Treaty establishing the European Union, which the European Parliament adopted by a substantial majority in 1984, created the basis for many of the important changes introduced by subsequent Treaty reforms, including a substantial expansion of the European Parliament's legislative powers.
During the summer recess, we witnessed a whole series of natural disasters: from the dramatic floods in the United Kingdom to the heat wave in the eastern Mediterranean and the recent tragic fires in Greece. These events have inflicted great suffering on many people in Europe. In Greece, more than 60 people died as a result of the major fires. It is entirely appropriate that this tragedy should be the first important item on our agenda this afternoon, and I am sure that I speak for everyone in this House in expressing our most heartfelt condolences to the victims of these and other tragic events.
Our sympathy also goes out to the relatives of the more than 500 people who died in the earthquake in Peru on 15 August and to the thousands who, since we last met, have lost their lives in the senseless violence in Iraq.
The plight of the countless refugees still dying as they attempt to cross the Mediterranean and the Atlantic by boat in order to reach the European Union also causes us sorrow and concern. It remains incumbent on all of us to find solutions to bring these tragedies to an end.
I would ask you to rise for a minute's silence in remembrance of the dead.
(The House rose and observed a minute's silence)